Case 1:21-cv-21665-CMA Document 4 Entered on FLSD Docket 05/05/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 21-2989-MDL-ALTONAGA/Torres

 In re:

 JANUARY 2021 SHORT SQUEEZE
 TRADING LITIGATION
 _________________________________/

 This Document Relates to:

 21-21600-CIV-ALTONAGA
 21-21665-CIV-ALTONAGA


       TENTH ORDER OF CONSOLIDATION AND ADMINISTRATIVE CLOSE-OUT

          THIS CAUSE is before the Court sua sponte. The above-styled cases are consolidated in

 MDL proceeding 21-2989-MDL for all pretrial purposes, and the parties are directed to submit all

 filings in the MDL action. Given the consolidation of all cases in the MDL action, it is

          ORDERED AND ADJUDGED that the Clerk of the Court shall mark the following cases

 as CLOSED for administrative purposes only:

 21-21600-CIV-ALTONAGA
 21-21665-CIV-ALTONAGA

          All pending motions in the above-listed case are DENIED WITHOUT PREJUDICE.

          DONE AND ORDERED in Miami, Florida, this 4th day of May, 2021.



                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

 cc:      counsel of record; pro se parties
